       Case 1:18-cv-00126-RA-KHP Document 182 Filed 04/17/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------X
 99 WALL DEVELOPMENT INC.,                                                Civil Action No.:
                                                                          1:18-CV-00126 (KHP)
                                               Plaintiff,

           -against-
                                                                          NOTICE OF MOTION TO
                                                                          COMPEL
 ALLIED WORLD SPECIALTY INSURANCE
 COMPANY f/k/a DARWIN NATIONAL
 ASSURANCE COMPANY,

                                                Defendant.
 ---------------------------------------------------------------------X


        PLEASE TAKE NOTICE, that upon the accompanying Memorandum Of Law In

Support Of Defendant’s Motion To Compel dated April 17, 2020, and all prior pleadings and

proceedings herein, Defendant Allied World Specialty Insurance Company f/k/a Darwin National

Assurance Company, by and through undersigned counsel, shall move this Court, on a date and

time to be determined by the Court, at the United States Courthouse for the Southern District of

New York, located at 500 Pearl Street in New York, New York 10007, for an order compelling

the production of documents previously withheld by Plaintiff, together with such other, further and

different relief as this Court may deem just and proper.


Dated: April 17, 2020
       New York, New York                                    ZELLE LLP



                                                             _______________________
                                                             Matthew L. Gonzalez, Esq.
                                                             Isabella Stankowski-Booker, Esq.
                                                             Jennifer Hoffman, Esq.
                                                             Peter Kelly Golfman, Esq.
                                                             Attorneys for Allied World Specialty
                                                             Insurance Company
      Case 1:18-cv-00126-RA-KHP Document 182 Filed 04/17/20 Page 2 of 2



                                                  45 Broadway, Suite 920
                                                  New York, New York 10006
                                                  Tel.: (646) 876-4410

To:   Tracy Alan Saxe, Esq.
      Philip Brown-Wilusz, Esq.
      Saxe Doernberger & Vita, P.C.
      35 Nutmeg Drive, Suite 140
      Trumbull, Connecticut 06611
      Telephone: 203.287.2100
      Fax: 203.287.8847
      Attorneys for Plaintiff, 99 Wall Development Inc.
